Exhibit 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
by and between Narciso (“Nick”) A. Rodriguez-Cayro (“Executive”), and MTR Gaming
Group, Inc., together with each and every of its predecessors, successors (by
merger or otherwise), partners, affiliates, joint venture partners, divisions,
directors, officers, insurers, employees and agents, whether present or former
(collectively, the “Company”).  Executives and the Company are referred to
collectively herein as the “Parties.”

 

WHEREAS, Executive has been employed by the Company as Vice President for
Regulatory Affairs, General Counsel, and Secretary pursuant to an Employment
Agreement dated December 16, 2010;

 

WHEREAS, Company and Executive seek to conclude the employment relationship in a
managed and structured way that assists both Parties and concludes their
otherwise ongoing and mutual obligations to each other; and

 

WHEREAS, Executive desires to execute this Agreement, including the General
Release of claims set forth below, in exchange for Executive’s immediate release
from employment and receipt of a Severance Payment, as defined herein;

 

NOW, THEREFORE, in consideration of these recitals and the mutual agreements
contained herein and the Severance Payment, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the parties to this Agreement
hereby agree, promise and covenant as to each of the following:

 

1.                                      General Statement of Separation Plan. 
Company and Executive have agreed to mutually conclude Executive’s Employment
relationship through a structured resignation.

 

a.                                      Company is prepared to terminate
Executive without cause and to pay Executive all of the benefits due to him
under his employment agreement in the event of a without cause termination,
provided that Executive signs a release in a form acceptable to the Company.

 

b.                                      In recognition of Executive’s service to
the Company, Company is prepared to offer Executive additional consideration, as
set forth in this Agreement, for his voluntary resignation from the Company and
execution of the release contained in this Agreement.

 

2.                                      Resignation and Date.

 

a.                                      Under the terms of this Agreement, the
Company and Executive will set a “Resignation Date.”

 

b.                                      The Resignation Date shall define the
time periods for all payments otherwise due Executive under his employment
agreement, bonus plans or this Agreement.

 

1

--------------------------------------------------------------------------------


 

c.                                       The Resignation Date will be Friday,
January 31, 2014.

 

d.                                      Executive will provide Company with a
written resignation letter on or before Friday, January 17, 2014, 5:00 pm, which
will specifically identify the Resignation Date of January 31, 2014.

 

e.                                       Executive shall remain on paid vacation
until the Resignation Date.  Executive shall prepare for and attend his
deposition scheduled for January 23, 2014, or on any rescheduled date (including
any date after January 31, 2014, notwithstanding his resignation).

 

f.                                        Prior to the Resignation Date,
Executive will refer all third-party or employee requests for information or
action by the Company to the Chairman of the Board.

 

g.                                       Should Executive need information
related to this Agreement or its terms, he shall direct such inquiries and
communications through counsel and he shall not make them directly to any
employee or Board Member of Company.

 

3.                                      Change of Control Benefit Not Otherwise
Owing to Executive.  In consideration for the terms set forth in this Agreement,
Company shall provide Executive with certain benefits he would otherwise have
been entitled to relevant to a planned forthcoming Change of Control transaction
with Eldorado HoldCo, LLC (“Eldorado”) as set forth in the current Securities
and Exchange Commission S-4 Filing, but which will not take place until after
Executive is no longer an employee of Company (“the Eldorado Transaction”):

 

a.                                      If the company completes the Eldorado
Transaction in 2014, Executive will receive a lump sum payment from the Company
within 30 days of closing in the amount of six-months’ base salary.

 

b.                                      This payment is expressly conditioned on
Executive not acting in a manner adverse to the Eldorado Transaction or its
closing.

 

c.                                       This Change of Control benefit applies
only to the Eldorado Transaction.  If the Eldorado Transaction does not conclude
during 2014, this Change of Control payment will not be owed to Executive.

 

4.                                      Base Salary Continuation. Company will
pay Executive the base salary continuation amount set forth in
Section 6(a)(i) of Executive’s employment agreement (12 months from the
resignation date).  Per the employment agreement, the base salary continuation
will be paid in equal installments over the 12-month period in accordance with
the Company’s normal payroll practice.

 

5.                                      Vacation.  Company will pay out
Executive’s accrued and unused vacation of four (4) weeks in a lump sum, on or
before the Resignation Date per Section 5(g) of executives’ Employment Contract.

 

2

--------------------------------------------------------------------------------


 

6.                                      Healthcare Benefits.

 

a.                                      Company will continue Executive’s
current medical coverage under the Company’s standard group health plan,
including vision and dental, for 12 months following the resignation date, as
per Section 6(a)(iii) of the employment agreement (the “Healthcare Benefit
Period”).

 

b.                                      If the Company completes the Eldorado
transaction (described in Paragraph 3 of this Agreement) in 2014, the Company
shall extend the Healthcare Benefit Period for an additional 6 months, as per
Section 6(e) of the employment agreement (the “Extended Healthcare Benefit”),
subject to the following qualifications.

 

(1)                                 In the event Executive becomes eligible for
group health insurance at a new employer during the Extended Healthcare Benefit
Period, Executive shall notify Company of the available coverage and its cost.

 

(2)                                 Company reserves the right to have Executive
participate in the new employer’s plan and to discontinue paying the Extended
Healthcare Benefit.

 

(3)                                 The new employer’s plan need not be
identical to that offered by Company, just reasonably close in terms of level of
coverage and services.  The issue of reasonableness can be decided in
arbitration if the Parties disagree.

 

(4)                                 To the extent the monthly premium for health
insurance under the new employer’s plan is greater than what Executive would
have paid as a monthly premium for Company’s insurance during the Extended
Healthcare Benefit Period, Company will reimburse Executive up to $500/month for
any difference in the monthly premium payment for Executive’s coverage with the
Company and the monthly premium under the new employer’s plan.

 

(5)                                 This $500 is strictly limited to the monthly
premium during the Extended Healthcare Benefit period and will not include any
other out of pocket payments or co-pays.

 

(6)                                 For any month in which Executive seeks
reimbursement, he will furnish appropriate records verifying cost and coverage.

 

7.                                      Extended Healthcare [MERP].

 

a.                                      The Company will either (a) if
permissible under the terms of the plan and by law, continue Executive’s current
coverage under the MERP for 12 months following the resignation date, or
(b) provide Executive with equivalent reimbursement outside of the MERP for
medical expenses that would otherwise have been covered by the MERP.

 

3

--------------------------------------------------------------------------------


 

b.                                      Company shall have sole discretion to
choose between options “(a)” and “(b),” which will provide Executive with
equivalent benefits.

 

8.                                      Life Insurance. The Company will pay
Executive’s premium for 2014 under the Company’s life insurance plan. 
Executive’s coverage is portable provided that Executive continues to pay the
premium.

 

9.                                      Car Allowance.  Executive’s car
allowance will terminate on January 31, 2014.

 

10.                               Cell Phone.  Executive’s cell phone allowance
will terminate on January 31, 2014.

 

11.                               Long-Term Incentive Plan (“LTIP”). Executive
will receive LTIP benefits consistent with the terms of the plan documents and
the employment agreement, based on a termination without cause, and as further
described in this Paragraph 11:

 

a.                                      Stock Option Plan. Executive’s unvested
stock options will vest at the Change of Control related to the Eldorado
Transaction.  If the Eldorado Transaction does not occur, Executive’s unvested
stock options are forfeited.  Executive will have a three-month period after
termination to exercise stock options already vested as of the Resignation
Date.  Should additional options vest as a result of the Eldorado Transaction,
Executive shall have an additional three-month period to exercise those
additional vested options.

 

b.                                      Restricted Stock Unit Plan.  Pursuant to
the terms of Executive’s employment agreement, Executive’s outstanding and
unvested restricted stock units will vest upon termination.

 

c.                                       Long-Term Incentive Cash Units Plan.
Executive’s granted, but unvested, Long-Term Incentive Cash Units will vest at
the Change of Control related to the Eldorado Transaction.  If the Eldorado
Transaction does not occur, Executive’s unvested Long-Term Incentive Cash Units
will be forfeited, pursuant to the Plan’s terms.  Executive will retain all
vested Long-Term Incentive Cash Units.

 

12.                               Payment of 2013 Bonus [Annual Incentive Plan].
Company will pay Executive his 2013 bonus, as required by Section 6(iii) of his
employment agreement.  Executive will receive his 2013 bonus, if one is owed
under the Plan, within seven (7) days of the Company receiving its audited 2013
financials and declaring a payment is triggered.  The Company anticipates such
payment, if any, would be made on or before March, 31, 2014.

 

13.                               Payment of 2014 Bonus [Annual Incentive Plan].
As set forth in Section 6(a)(ii) of the employment agreement, Executive will not
receive a 2014 bonus because he will not be employed by the Company for at least
six (6) months in 2014.

 

14.                               Consulting Arrangement.  The Company and
Executive agree that it may be advantageous to undertake a consulting
arrangement of some kind after Executive resigns.  Should such a need arise, the
Parties will negotiate in good faith a separate agreement or contract

 

4

--------------------------------------------------------------------------------


 

setting forth the scope of such a consulting arrangement and related
compensation and reimbursement of expenses.

 

15.                               Legal Fees.  Executive will be responsible for
his own legal fees in connection with his separation and the negotiation of the
separation agreement

 

16.                               Compliance Review and Approval. All payments
and benefits offered to Executive under this Agreement shall be contingent upon
review by corporate counsel for compliance with the transaction documents, all
applicable securities laws, gaming laws and any other potentially applicable
laws.  Such review shall take place as quickly as is reasonable.  Should any
provision of this Agreement not be permitted under law, the Parties agree to
conform the Agreement to any legal requirements.  Without limiting this
provision, if certain payments or vesting of equity interests cannot be made on
the schedule the Parties set forth in this Agreement, the obligations shall be
fulfilled as soon as permitted by law, and not be deemed void.  The Company
shall not be required to restate any schedule or filing with the SEC or
equivalent state commission or agency solely in order to fulfill any timeline
set forth in this Agreement.  Any dispute that cannot be resolved under this
provision may be submitted to Arbitration.

 

17.                               Open Items Memorandum.  Executive shall update
by no later than January 21, 2014 at 5:00 p.m., the litigation database, which
contains a list of all open matters, cases and projects he is working on for
Company.  Executive shall ensure that the database includes a brief summary of
the item, any action items required by the Company and listing of forthcoming
deadlines, if any, and relevant points of contact (such as opposing counsel or
regulators)  so that Company may reasonably transition these matters without
interruption, delay or prejudice.  Executive agrees that he will cooperate with
Company and answer questions and otherwise offer reasonable assistance related
to transitioning matters.

 

18.                               Effective Date. Company shall sign this
Agreement first.  The Effective Date is then the eighth calendar day after
Executive signs it and does not revoke it.

 

19.                               Timing Clause.  Notwithstanding any other
provision of this Agreement, if the Executive’s letter of resignation is not
tendered on or before Friday, January 17, 2014, this Agreement is of no force
and effect.

 

20.                               Executive’s General Release of Claims. Upon
Executive’s execution of this Agreement, and in consideration of the payments
and other benefits described above, Executive hereby fully, finally, and
unconditionally releases and completely and forever discharges the Company, on
behalf of and for the benefit of itself and its past and present predecessors,
successors, divisions, affiliates, subsidiaries and related companies or
entities, all past, present, or future officers, directors, partners, employees,
agents, attorneys, owners, shareholders, insurers, heirs, and assigns
(collectively, the “Released Parties”), from any and all actions, claims,
charges, and demands of any kind whatsoever that Executive has or may have
against the Released Parties based upon any act, transaction, or matter of any
kind which arose or occurred prior to the date of this General Release,
including but not limited to any claim arising from his services for the Company
as an employee, or otherwise, or the termination of those services.  Executive
specifically releases the Released Parties from any rights or claims that he may
have based upon the Pennsylvania Wage Payment and Collection Law, which
regulates the payment

 

5

--------------------------------------------------------------------------------


 

of wages and other compensation; Title VII of the Civil Rights Act of 1964, as
amended, which prohibits discrimination in employment based on race, color,
creed, national origin, or sex; the Age Discrimination in Employment Act
including the Older Workers Benefits Protection Act (“ADEA”), which prohibits
discrimination on the basis of age; the Equal Pay Act, which prohibits paying
men and women unequal pay for equal work; the Lilly Ledbetter Fair Pay Act,
which prohibits discrimination in pay on the basis of protected characteristics;
the Americans with Disabilities Act of 1990, as amended, which prohibits
discrimination against disabled persons; the Family and Medical Leave Act, as
amended, which permits extended time away from work to handle certain family or
medical needs; the Pennsylvania Human Relations Act, which prohibits
discrimination in employment based on race, gender, and certain other
characteristics; and any and all other federal, state, or local laws or
regulations that regulate employment terms and conditions or prohibit employment
discrimination, except as such release is limited by applicable laws.  Executive
also releases the Released Parties from any claim for wrongful discharge,
constructive discharge, unfair treatment, breach of public policy, express or
implied contract, failure to promote, lost wages, intentional or negligent
infliction of emotional distress, libel, slander, or any other claims arising
under common law that relate in any way to Executive’s services for the Company
or his separation there from.  The matters released by this General Release
shall be referred to collectively as the “Released Matters.”

 

21.                               Waiver of Known and Unknown Claims.  This
General Release covers claims that Executive knows about and those that he may
not know about up through the date of this General Release.  The only claims
that are not being waived and released by Executive are claims he may have for:
(a) violation of any federal, state, or local statutory and/or public policy,
right, or entitlement that, by applicable law, is not waivable; (b) any wrongful
act or omission occurring after the date Executive signs this Agreement; and
(c) any lawful claims that Executive may make for unemployment compensation
benefits.  This General Release specifically includes any and all claims for
attorney’s fees and costs that are incurred by Executive for any reason arising
out of or relating to any or all matters covered by this Agreement.

 

22.                               Waiver of Age Discrimination Claims and
Opportunity to Review and Revoke.  Executive knows that he is waiving his rights
under the Age Discrimination in Employment Act, including the Older Workers
Benefits Protection Act (“ADEA”),

 

a.                                      Executive acknowledges that he is
voluntarily entering into this Agreement with full knowledge of its respective
provisions and effects,

 

b.                                      Company afforded Executive twenty-one
(21) days within which to consider, read and review the terms of the Agreement,

 

c.                                       Company advised Executive to review
this Agreement with legal counsel of his choice and obtain any needed
clarifications before he signed it,

 

d.                                      Executive did obtain legal counsel who
acted on Executive’s behalf and negotiated this agreement with Counsel for the
Company,

 

e.                                       Executive acknowledges that he has
seven (7) days following the execution of the Agreement to revoke the Agreement,
with the Agreement not to become

 

6

--------------------------------------------------------------------------------


 

effective until the eighth (8th) day following Executive’s signing of the
Agreement (the “Final Effective Date”),

 

f.                                        Executive may at any time prior to the
Final Effective Date revoke this Agreement by delivering to the Company’s Chief
Executive Officer, written notice of revocation before 5:00 p.m. on the seventh
(7th) day following Executive’s signing of the Agreement, or having his legal
counsel deliver written notice to legal counsel for the Company,

 

g.                                       In the event that Executive revokes the
Agreement prior to the eighth (8th) day after its execution, the Agreement, and
the promises contained in it, shall automatically be null and void.  If the last
day of the revocation period falls on a Saturday, Sunday, or holiday, the last
day of the revocation period will be deemed to be the next business day.

 

23.                               Company’s General Release of Claims. Upon
Company’s execution of this Agreement, and in exchange for Executive’s
resignation, and other benefits to the Company described herein, the Company and
its employees hereby fully, finally, and unconditionally releases and completely
and forever discharges the Executive, on behalf of and for the benefit of itself
and its past and present predecessors, successors, divisions, affiliates,
subsidiaries and related companies or entities, all past, present, or future
officers, directors, partners, employees, agents, attorneys, owners,
shareholders, insurers, heirs, and assigns (collectively, the “Released
Parties”), from any and all actions, claims, charges, and demands of any kind
whatsoever that the Company has or may have against the Executive based upon any
act, transaction, or matter of any kind which arose or occurred prior to the
date of Executive’s resignation and execution of this General Release.
 Notwithstanding the foregoing, Company does not release Executive for material
conduct discovered after the date of his resignation that is deemed to
constitute fraud or was intentionally hidden from Company on or before the
Resignation Date.

 

24.                               Survival of Post-Employment Covenants. 
Notwithstanding any other provision in this Agreement, Executive remains subject
to and bound by Sections 7(a) — (e) of his Employment Agreement.

 

a.                                      The post employment covenants set forth
in Executive’s employment agreement are in full force and effect as of the
Resignation Date.

 

b.                                      For purposes of calculating the
“Restricted Period” under Section 7(c) of Executive’s Employment Agreement,
Executive’s resignation shall be considered a termination without cause pursuant
to Section 6(a) of his Employment Agreement and the “Severance Period” shall be
the base salary continuation period described in Paragraph 4 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

25.                               Executive’s Covenant Not to Sue or Initiate
Administrative Actions Against the Company.

 

a.                                      Executive represents and acknowledges
that he does not have any claims of any kind pending against the Company in any
Federal or State Court or arbitral body, or in any administrative agency.

 

b.                                      Executive promises never to file any
charge, claim, complaint, demand for arbitration, or lawsuit against the
Released Parties or allow any other party acting on his behalf to do so based on
any of the claims released herein.  This Agreement does not prohibit Executive
from participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or any similar state commission or agency;
provided, however, that Executive expressly releases and waives his right to
recovery of any type, including damages, reinstatement or any other benefit, in
any administrative or court action, whether state or federal, and whether
brought by Executive or on Executive’s behalf, related in any way to the matters
released herein.

 

26.                               Remedies.  All remedies at law or in equity
shall be available for the enforcement of this Agreement.  This Agreement may be
pleaded as a full bar to the enforcement of any claim which Executive may have
against the Company.

 

27.                               Return of Company Property.  Executive
represents that he has returned all property of the Company in his possession,
custody, or control, regardless of its location, and including, but not limited
to, files, documents and any copies thereof, computer equipment, software,
credit cards, keys, security passes, and any other Company property in his
possession; provided that in respect to files, documents and copies thereof
Executive shall be in compliance with this provision if he returns such
materials to the Company, care of the Company’s Chief Executive Officer, within
five (5) business days of the Effective Date.

 

28.                               No Admissions.  Neither the execution of this
Agreement by the Company or Executive, nor the terms hereof constitute an
admission by any party, or by any agent or employee or any party, of liability
with respect to any possible claim which was or could have been made by an
adverse party hereto

 

29.                               No Reapplication for Employment..  Executive
waives any claim to future employment with the Company and further agrees that
he will not, at any time in the future, apply for or seek any type of employment
or independent contractor work with the Company, including but not limited to
full-time, part-time, or temporary employment. If Executive does apply for such
future employment, he hereby acknowledges that the Company’s refusal to hire
him, or subsequent termination of his employment or contract, will be
legitimately based upon this provision, and not for some other, unlawful
reason.  If the Parties enter into discussions about, or reach, a separate
consulting arrangement, that shall not be deemed a violation of this paragraph.

 

30.                               Non-Disparagement. Executive shall not, in
connection with any matter that has occurred up to the signing of this
Agreement, knowingly disparage the Company or any of the Company’s employees.
The employees of the Company directly and/or indirectly involved in the drafting
and approval of this Agreement, Management and Members of the Board shall not,
in connection with any matter that has occurred up to the signing of this
Agreement, knowingly disparage Executive. Consistent with Company policy, the
Company will provide confirmation

 

8

--------------------------------------------------------------------------------


 

of Executive’s dates of employment and last rate of pay.  No further reference
(positive or negative) will be provided about Executive.

 

31.                               Confidentiality.  No party shall disclose or
publicize the terms of this Agreement, directly or indirectly, to any person or
entity; provided however, that the Company and Executive may disclose the terms
and/or facts of this Agreement to their respective accountants, attorneys, and
other professional advisors as reasonably required, and to others as required by
law, and Executive may disclose the terms and/or facts of this Agreement to his
immediate family, and, if required, to governmental and regulatory authorities,
on the condition that such individuals agree to keep the information
confidential to the extent permitted by law.  If disclosure is required by a
governmental and/or regulatory agency, or pursuant to a Court Order, Executive
shall notify the Company.

 

32.                               Section 409A Compliance.  The parties intend
that any and all payments, benefits and rights to which Executive could be
entitled pursuant to this Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended, the Treasury regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and after application of
all available exemptions, and the provisions of this Agreement shall be
construed in a manner consistent with that intention. Executive’s right to
receive the payments described in this Agreement shall be treated as a right to
receive a series of separate payments under Section 409A, including Treas. Reg.
Section 1.409A-2(b)(2)(iii). The Company and Executive understand that
Executive’s resignation from employment qualifies as a “separation from service”
for purposes of Section 409A, including Treas. Reg. Section 1.409A-1(h). Neither
the Company nor Executive, individually or in combination, may accelerate any
payment that is subject to Section 409A except in compliance with Section 409A.
The Company shall not have any liability to Executive with respect to tax
obligations that result under any tax law and makes no representation with
respect to the tax treatment of the payments and/or benefits provided under this
Agreement; provided that the Company will take no action pursuant to this
Section or otherwise that will increase the tax liability that Executive would
otherwise incur in respect to the payments characterized as wage payments and
reported on IRS Form W-2.

 

33.                               Entire Agreement (Merger & Integration).

 

a.                                      Supersedes.  This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto with respect to the employment of Executive by the Company or Executive’s
resignation from employment, and contains all of the covenants and agreements
between the parties with respect to such employment or resignation in any manner
whatsoever.  Any modification or waiver of any provision of this Agreement will
be effective only if it is in writing signed by the Parties.

 

b.                                      No Other Payments.  Executive also
acknowledges and understands that he shall receive no other wages, bonus,
commissions, vacation, or any other payments or benefits from the Company,
except as expressly stated in this Agreement.

 

c.                                       Other Employment Agreements and Plans
No Longer of Legal Significance.  Subject to the terms contained herein and
references integrating specific

 

9

--------------------------------------------------------------------------------


 

enumerated provisions of Executive’s December 16, 2010 Employment Agreement,
this Agreement supersedes any and all rights that Executive might have under any
bonus plan, benefit plan or other compensation arising out of his employment
with Company.  Such documents shall have no legal significance except as may
bear on informing how a specific calculation might be determined for a benefit
otherwise established by this Agreement.  Any inconsistency between this
Agreement and any other document shall be resolved in favor of this Agreement.

 

34.                               General Provisions.

 

a.                                      Parties in Interest.  This Agreement
shall be binding upon and inure to the benefit of Executive and his heirs and
beneficiaries, and it shall be binding upon and inure to the benefit of the
Company and its successors and assigns.  Company includes all employees, owners,
advisors, attorneys and financial advisors of the Company, owners and any other
investors.

 

b.                                      Acknowledgment of Consideration. 
Executive acknowledges that, in return for executing this Agreement, he is
receiving consideration to which he may not otherwise be entitled.

 

c.                                       Arbitration; Injunctive Relief.  Any
disputes arising under the terms of this Agreement shall be settled by binding
arbitration between the parties in the Philadelphia, Pennsylvania area in a
proceeding held under the under the American Arbitration Association employment
contract rules, as may be in place at the time of a dispute of. The
arbitrator(s) shall have no authority to grant either party any consequential,
incidental, punitive or special damages.

 

d.                                      Governing Law.  This Agreement and the
General Release herein will be governed and construed in accordance with the
laws of the Commonwealth of Pennsylvania without regard to principles of
conflicts of laws.

 

e.                                       Injunctive Relief. Notwithstanding the
foregoing provisions of this paragraph, recognizing the irreparable damage will
result to the Company in the event of the breach or threatened breach of any of
the covenants in this Agreement, and that the Company’s remedies at law for any
such breach or threatened breach will be inadequate, the Company, in addition to
such other remedies which may be available to it (including, without, limitation
immediate cessation of any payments due under this Agreement), shall be entitled
to an injunction, including a mandatory injunction, to be issued by any court of
competent jurisdiction ordering compliance with this Agreement or enjoining and
restraining Executive from the continuation of such breach.

 

f.                                        Jurisdiction and Venue.  The Parties
consent to the jurisdiction of the American Arbitration Association for
proceedings in Philadelphia, Pennsylvania.  Any legal action permitted under
this Agreement shall be brought and maintained in the United States District
Court for the Eastern District of Pennsylvania, so long as there is subject
matter jurisdiction in that Court.  If there is no such subject matter
jurisdiction, the matter shall be brought and maintained in the Philadelphia
Court of Common Pleas.

 

10

--------------------------------------------------------------------------------


 

All Parties consent to the jurisdiction of those Courts and agree not to raise
improper or inconvenient venue as a basis for transferring the case or
arbitration.

 

g.                                       Severability.  The terms, conditions,
covenants, restrictions, and other provisions contained in this Agreement are
separate, severable, and divisible.  If any term, provision, covenant, or
condition of this Agreement or part thereof, or the application thereof to any
person, place or circumstance, shall be held to be invalid, unenforceable, or
void, the remainder of this Agreement and such term, provision, covenant, or
condition shall remain in full force and effect to the greatest extent
practicable and permissible by law, and any such invalid, unenforceable or void
term, provision, covenant or condition shall be deemed, without further action
on the part of the parties hereto, modified, amended, and limited to the extent
necessary to render the same and the remainder of this Agreement valid,
enforceable, and lawful.

 

h.                                      Counterparts; Electronic Delivery.  This
Agreement may be executed in any number of counterparts, and with facsimile
signatures, with the same effect as if all of the parties hereto had signed the
same document. All counterparts shall be construed together and shall constitute
one agreement.

 

i.                                          Notice.  Any notice required or
permitted to be given pursuant to this Agreement shall be sufficient only if in
writing and sent by certified or registered mail, return receipt requested,
(i) if the notice is to the Company, to the Chief Executive Officer at the
Company’s Corporate office, and (ii) if the notice is to Executive, at his
address on record with the Company and sent by certified or registered mail,
return receipt requested.  Notice shall also be sufficient if delivered by hand
to the persons specified in the preceding sentence, as applicable.

 

j.                                         Cooperation.  Executive agrees to
reasonably cooperate to the best of his ability execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force and effect to the basic terms and intent of
this Agreement.  Executive furthermore agrees to reasonably cooperate with the
Company in any and all investigations, inquiries or litigation whether in any
judicial, administrative, public, quasi-public or private forum, in which the
Company is involved, whether or not Executive is a defendant in such
investigations, inquiries, proceedings or litigation.  Specifically, Executive
shall provide truthful and accurate testimony, and background information as
Company may reasonably request.  The Company will reimburse Executive for
reasonable travel and other business expenses incurred by Executive in
connection with these services, upon presentation of receipts and other
appropriate documentation as is necessary to verify such expenses.  Should
Executive’s required services under this Paragraph 34(j) exceed one (1) hour per
month, Executive shall be compensated at a reasonable hourly rate for such
services in excess of one (1) hour per month; provided, however, that all
services in excess of one (1) hour per month must be pre-approved in writing by
the Company’s President and Chief Operating Officer or such other responsible
Company official designated by the President and Chief Operating Officer, and
that Executive shall not be entitled any compensation for services that have not
been so approved.

 

11

--------------------------------------------------------------------------------


 

k.                                      To the extent any term of this Agreement
is found to be invalid, a Court should enforce the remainder of the Agreement,
unless doing so would reach an absurd result.

 

l.                                          If any term in this Agreement causes
an unexpected cost to be incurred by a party (such as tax payments), each party
shall bear that cost, including interest, penalties and any counsel fees, on its
own and shall not seek further sums from the other.

 

m.                                  Notwithstanding any other provision in this
Agreement, the Company remains subject to and bound by Section 10 of Executive’s
Contract labeled “Indemnification”, and reaffirms the same without limitation
for those events and occurrences occurring on or prior to Executive’s
Resignation Date.

 

n.                                      The Company agrees that should Executive
die during the term encompassed by this Agreement, all benefits described
herein, with the exception of any benefit pursuant to a “Consulting Agreement,”
as described in this Agreement, shall inure to the benefit of his surviving
spouse and children in accord with Executive’s Last Will and Testament.

 

[Signatures on Next Page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Narciso A. Rodriguez-Cayro and MTR Gaming Group, Inc. each
acknowledge that the terms of this Agreement are contractual, that they are
acting of their own free will, that they have had a sufficient opportunity to
read and review the terms of this Agreement, that they are voluntarily entering
into this Agreement with full knowledge of its respective provisions and
effects, and that they have voluntarily caused the execution of this Agreement
as of the day and year set forth below:

 

 

/s/ Narciso A. Rodriguez-Cayro

 

/s/ Steven M. Billick

Narciso A. Rodriguez-Cayro

 

For MTR Gaming Group, Inc.

 

 

 

 

 

 

Name:

Steven M. Billick

 

 

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

Date:

January 14, 2014

 

Date:

January 14, 2014

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A
DRAFT TEXT OF RESIGNATION LETTER

 

[DATE]

 

MTR Gaming Group

Attn: Joseph L. Billhimer, President & COO

State Route 2

Chester, WV 26034

 

I, Narciso A. Rodriguez-Cayro, hereby resign as Vice President for Regulatory
Affairs, General Counsel, and Secretary of MTR Gaming Group, Inc. (the
“Company”) and from any and all other offices or positions that I hold in or
with the Company.  This resignation is effective as of Saturday, January 18,
2014, at 5:00 p.m.

 

Sincerely,

 

 

Narciso A. Rodriguez-Cayro

 

1

--------------------------------------------------------------------------------